 



EXHIBIT 10.19

Description of USF Corporation
2005 Annual Incentive Plan

OBJECTIVES

     The objective of the USF Corporation 2005 Annual Incentive Plan (the
“Plan”) is to incentivize certain officers and employees of USF to achieve two
goals: (1) to meet corporate goals for 2005 and (2) to promote cooperation and
assistance between USF operating companies.

SUMMARY OF PLAN CHARACTERISTICS

     In order for any participant to earn a bonus under the plan, USF must meet
a minimum “threshold” level of “operating income.”

     The calculation of “operating income” with respect to a specific individual
may be determined by (a) the operating income of USF on a consolidated basis
(the year-end operating income of all of USF’s business units after corporate
overhead is applied but before taxes and interest), (b) the operating income of
an individual business unit of USF to which such individual’s services are
related or (c) a combination of (a) and (b).

     Each incentive goal has a minimum, target and maximum amount based on the
position the individual holds.

     A summary of the applicable basis for determining “operating income” for
purposes of the bonus and the maximum bonus (as a percentage of such person’s
base salary) for certain officers of USF is provided on Annex A hereto.

 



--------------------------------------------------------------------------------



 



ANNEX A

2005 Proposed Bonus Plan

Bonus Profiles and Incentive Allocations

                          Maximum Bonus             (as a % of         Basis of
Operating Income   Individual’s Base Company   Position/Title   Determination
(%)   Salary)
USF Corporation
  CEO   USF Consolidated (100%)   150%
 
           
USF Corporation
  CFO   USF Consolidated (100%)   100%
 
           
USF Corporation
  SVP   USF Consolidated (100%)   80%
 
           
USF Corporation
  VP   USF Consolidated (100%)   50%
 
           
USF Corporation
  Director   USF Consolidated (100%)   25%
 
           
USF Corporation
  Manager   USF Consolidated (100%)   12.5%
 
           
USF Corporation
  Individual Contributor   USF Consolidated (100%)   5%
 
           
USF Holland
  Business Unit President   Business Unit (60%)   100%
USF Reddaway
      USF Consolidated (40%)    
USF Glen Moore
           
USF Bestway
           
USF Dugan
           
 
           
USF Holland
  VP   Business Unit (70%)   50% to 80%
USF Reddaway
      USF Consolidated (30%)    
USF Glen Moore
           
USF Bestway
           
USF Dugan
           
 
           
 
      Business Unit (80%)   100%
USF Logistics
  Business Unit President   USF Consolidated (20%)    
 
           
 
      Business Unit (80%)   50%
USF Logistics
  VP   USF Consolidated (20%)    

 